

EXHIBIT 10.32


EXECUTION VERSION


































FIRST AMENDING AGREEMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT








dated as of October 24, 2014










ALTALINK, L.P.


as Borrower


- and -


ALTALINK MANAGEMENT LTD.


as General Partner


- and -


THE BANK OF NOVA SCOTIA


as Agent of the Lenders and as Lender

LEGAL_1.3236093.4

--------------------------------------------------------------------------------




AMENDING AGREEMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of October 24, 2014 among AltaLink, L.P., as Borrower, AltaLink Management Ltd.,
as General Partner, The Bank of Nova Scotia as Agent of the Lenders (the
"Agent")and as Lender.


RECITALS


WHEREAS AltaLink Management Ltd., in its capacity as general partner of
AltaLink, L.P., as Borrower, the Agent and the Lender are parties to a Second
Amended and Restated Credit Agreement made as of December 19, 2013 (the
"Original Credit Agreement");


WHEREAS AltaLink Management Ltd., in its capacity as general partner of
AltaLink, L.P., as Borrower, issued a series 5 pledged bond (the "Series 5
Bond") pursuant to the terms of a supplemental indenture dated as of May 10,
2002, which supplemental indenture was issued pursuant to the terms of the Trust
Indenture;


WHEREAS AltaLink Management Ltd., in its capacity as general partner of
AltaLink, L.P., as Borrower, is issuing a new series 19 pledged bond pursuant to
a supplemental indenture dated as of the date hereof and is concurrently
cancelling the Series 5 Bond;


AND WHEREAS the Borrower, the General Partner, the Lender and the Agent have
agreed to amend certain provisions of the Original Credit Agreement in the
manner and on the terms and conditions provided for herein.


NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


ARTICLE 1
DEFINITIONS


1.1    Definitions


All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Original Credit Agreement.


ARTICLE 2
AMENDMENTS


2.1
Amendment to Certain Definitions. (a) The parties hereto confirm that the
definitions of "Bond Delivery Agreement" and "Pledged Bond" in the Original
Credit Agreement are hereby deleted and replaced with the following definitions,
respectively: ""Bond Delivery Agreement" means the bond delivery agreement dated
as of October 24, 2014 among the parties hereto as the same may be amended,
supplemented, restated or otherwise modified from time to time." ""Pledged Bond"
means the Two Hundred and Fifty Million Canadian Dollars (Cdn. $250,000,000)
Series 19 Bond of the Borrower issued and certified under the Trust Indenture.";
(b) The parties hereto confirm that the following definition shall be added in
the appropriate alphabetical order in the Original Credit Agreement "Nineteenth
Supplemental Indenture" means the Nineteenth Supplemental Indenture between the
Borrower, the General Partner and the Trustee dated as of October 24, 2014


LEGAL_1.3236093.4

--------------------------------------------------------------------------------




pursuant to which the Borrower shall issue the Pledged Bond, as such indenture
may be amended, supplemented, restated or otherwise modified from time to
time."; and (c) The parties hereto confirm that the definition of "Trust
Indenture" in the Original Credit Agreement is hereby amended by adding the
words "and October 24, 2014" immediately following the words "May 22, 2013" in
such definition.


2.2
Amendment to Section 7.1 - Security. The parties hereto confirm that Section 7.1
of the Original Credit Agreement shall be amended by adding the following
sentence at the end of such Section: "The parties hereby confirm that all
present and future indebtedness, liabilities and obligations of the Borrower to
the Agent and the Lenders under this Agreement and the other Credit Documents
shall constitute "Obligations" for the purposes of the Nineteenth Supplemental
Indenture and shall be subject to the Pledged Bond."



2.3
Amendment to Section 9.1 - Trust Indenture. The parties hereto confirm that
Section 9 .1 of the Original Credit Agreement shall be amended by adding the
word "hereby" following the words "which are" in the fourth line of such
Section.



2.4
Amendment to Section 9.2(a)(ii) - Information and Certificates. The parties
hereto confirm that Section 9.2(a)(ii) of the Original Credit Agreement shall be
deleted and replaced with the following: "(ii) copies of any Supplemental
Indenture which amends in any way the Trust Indenture."



ARTICLE 3
CONDITIONS PRECEDENT


3.1    Conditions Precedent


This Amending Agreement shall become effective if and when the Agent shall have
received this Amending Agreement duly executed and delivered by the Agent, the
Lenders, the Borrower and the General Partner.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


4.1    Representations and Warranties True and Correct; No Default or Event of
Default


The Borrower and General Partner each hereby represents and warrants to the
Agent and the Lenders that after giving effect to this Amending Agreement, (i)
each of the representations and warranties of the Borrower and the General
Partner, as the case may be, contained in the Original Credit Agreement and each
of the other Credit Documents is true and correct on, and as of the date hereof
as if made on such date (except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by the Original Credit Agreement)
and (ii) no event has occurred and is continuing which constitutes or would
constitute a Default or an Event of Default.

LEGAL_1.3236093.4

--------------------------------------------------------------------------------

-3
-3-



ARTICLE 5
MISCELLANEOUS


5.1    No Other Amendments, Waivers or Consents


Except as expressly set forth herein, the Original Credit Agreement and all
Credit Documents shall be unmodified and shall continue to be in full force and
effect in accordance with their terms. The execution, delivery and effectiveness
of the waiver and amendments in this Amending Agreement shall not be deemed to
be a waiver of compliance in the future or a waiver of any preceding or
succeeding breach of any covenant or provision of the Original Credit Agreement.


5.2    Time


Time is of the essence in the performance of the parties' respective obligations
in this Amending Agreement.


5.3    Governing Law


This Amending Agreement is a contract made under and shall be governed by and
construed in accordance with the laws of the Province of Alberta and the federal
laws of Canada applicable therein.


5.4    Successors and Assigns


This Amending Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and any assigns, transferees and
endorsees of the Agent or any Lender. Nothing in this Amending Agreement,
express or implied, shall give to any Person, other than the parties hereto and
their successors hereunder, any benefit or any legal or equitable right, remedy
or claim under this Amending Agreement.


5.5    Counterparts


This Amending Agreement may be executed by the parties hereto in counterparts
and may be executed and delivered by facsimile or other electronic means and all
such counterparts and facsimiles shall together constitute one and the same
agreement.


[remainder of page intentionally left blank - signature pages follow}

LEGAL_1.3236093.4

--------------------------------------------------------------------------------








IN WITNESS OF WHICH the parties hereto have duly executed this Amending
Agreement as of the date set forth on the frrst page of this Agreement.


 
 
ALTALINK MANAGEMENT LTD.,
in its capacity as General Partner of
ALTALINK, L.P.
 
 
 
 
 
 
 
By:
/s/ Joe Bronnenberg
 
 
 
Name:
Joe Bronneberg
 
 
 
Title:
Executive Vice President and CFO
 
 
 
 
 
 
 
By:
/s/ Christopher J. Lomore
 
 
 
Name:
Christopher J. Lomore
 
 
 
Title:
Vice President, Treasurer
 
 
 
 
 
 
 
ALTALINK MANAGEMENT LTD.
 
 
 
 
 
 
 
By:
/s/ Joe Bronnenberg
 
 
 
Name:
Joe Bronneberg
 
 
 
Title:
Executive Vice President and CFO
 
 
 
 
 
 
 
By:
/s/ Christopher J. Lomore
 
 
 
Name:
Christopher J. Lomore
 
 
 
Title:
Vice President, Treasurer



























AltaLink - First Amending Agreement to Second Amended and Restated Credit
Agreement





--------------------------------------------------------------------------------






 
 
THE BANK OF NOVA SCOTIA, as Agent
 
 
 
 
 
 
 
By:
/s/ Robert Boomhour
 
 
 
Name:
Robert Boomhour
 
 
 
Title:
Director
 
 
 
 
 
 
 
By:
/s/ Clement Yu
 
 
 
Name:
Clement Yu
 
 
 
Title:
Associate Director
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA, as Lender
 
 
 
 
 
 
 
By:
/s/ Bradley Walker
 
 
 
Name:
Bradley Walker
 
 
 
Title:
Director
 
 
 
 
 
 
 
By:
/s/ Matthew Hartnoll
 
 
 
Name:
Matthew Hartnoll
 
 
 
Title:
Associate Director











































































AltaLink - First Amending Agreement to Second Amended and Restated Credit
Agreement







